Citation Nr: 1546775	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  07-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right ankle/leg disability (claimed as residuals of a right ankle/leg fracture).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This case previously came before the Board in March 2012 and again in January 2015.  On both occasions it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the Board last considered this appeal in January 2015, the Veteran's file was scanned in the VA's paperless claims processing system, the Veterans Benefits Management System (VBMS).  However, the VBMS file is incomplete.  

Particularly, documents pertinent to this appeal are not found in the VBMS file, including the Veteran's original claim for service connection for the claim on appeal, and his service treatment records which have been previously referenced in decisions by the RO and the Board.  Accordingly, on remand, all necessary steps should be taken to locate the Veteran's original paper claims file and ensure that all volumes and documents have been associated with the electronic claims file.  

In April 2015, the Veteran was afforded a VA examination as directed by the Board in its January 2015 remand.  In the resulting examination report, the physician pointed out that the Veteran's service treatment records were not reviewed in connection with the examination and opinion rendered, despite their having been referenced prior.  It is not clear that the examination was made in contemplation of the Veteran's complete medical history.  Thus, an addendum opinion should be obtained after the file is updated and complete.

Additionally, the Board notes that in the examination report, the Veteran was given a diagnosis of "[l]ateral collateral ligament sprain (chronic/recurrent)" which was diagnosed in December 1966.  However, the examiner then opines that the injury in question resolved and there is no present associated symptomatology.  The Board finds this conclusion to be unclear as it would seem to contradict the finding of a chronic and recurrent disability.  Accordingly, on remand, an opinion should be rendered which clarifies whether or not the Veteran has a present disability associated with his in-service injury.

Accordingly, the case is REMANDED for the following action:

1. Take all necessary action to locate the Veteran's original paper claims files, and to ensure that all volumes and documents have been associated with the Veteran's electronic claims file, including the service treatment records.  All efforts to obtain that evidence should be documented in a memorandum to the file.  

2. Thereafter, forward the complete claims file to the April 2015 VA physician for an addendum opinion.  If the April 2015 physician is not available, the file should be provided to another physician for the opinion; the need for an additional examination is left to the discretion of the physician providing the addendum opinion.  The complete file, including the Veteran's past VA and private treatment records, service treatment records, and a copy of this remand, should be reviewed by the examiner prior to rendering the requested opinions.  

The examiner is requested to provide the medical diagnosis for each right ankle/leg disability found.  Additionally, the examiner is requested to state whether the Veteran's previously diagnosed lateral collateral ligament sprain is recurrent or chronic, and whether it causes symptomatology at the present time.  

As to each disability diagnosed, please opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the disability is related to the Veteran's active service, to include related complaints therein.  

A complete rationale for all opinions should be provided, to include citation to evidence in the record, known medical principles, and/or medical treatise evidence.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate opportunity to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




